            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD C. ANGINO, et al.,          :     1:17-cv-954
             Plaintiffs,            :
                                    :
     v.                             :     Hon. John E. Jones III
                                    :
TRANSUNION, LLC,                    :
             Defendants.            :

                             MEMORANDUM

                             November 19, 2018

     In accordance with the Court’s Memorandum of the same date, it is hereby

ORDERED that:

     1.    Defendant Transunion, LLC’s Motion for Summary Judgment (Doc.

           47) is GRANTED in its entirety and judgment is entered in favor of

           Defendant Transunion, LLC.

     2.    The Clerk of Court shall CLOSE the file on this case




                                          s/ John E. Jones III 
                                          John E. Jones III
                                          United States District Judge
